PER CURIAM:
Stephen E. Bruns appeals the district court’s order granting summary judgment in favor of Defendant on Bruns’ claim of retaliation, in violation of the Civil Rights Act of 1964, as amended. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Bruns v. Potter, No. 1:06-cv-01076-JFM, 2007 WL 2454066 (D.Md. Aug. 22, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.